Case 5:20-cv-05799-LHK Document 206-2 Filed 09/23/20 Page 1 of 5




                  EXHIBIT 1
                Case 5:20-cv-05799-LHK Document 206-2 Filed 09/23/20 Page 2 of 5


St. John, Joseph

From:                             St. John, Joseph
Sent:                             Wednesday, September 23, 2020 2:46 PM
To:                               'Sadik.Huseny@lw.com'; Alexander.V.Sverdlov@usdoj.gov
Cc:                               steven.bauer@lw.com; Amit.Makker@lw.com; Shannon.Lankenau@lw.com;
                                  rick.bress@lw.com; Melissa.Sherry@lw.com; Anne.Robinson@lw.com;
                                  Tyce.Walters@lw.com; Genevieve.Hoffman@lw.com; Gemma.Donofrio@lw.com;
                                  kclarke@lawyerscommittee.org; jgreenbaum@lawyerscommittee.org;
                                  erosenberg@lawyerscommittee.org; dspence@lawyerscommittee.org;
                                  asaini@lawyerscommittee.org; mjordan@lawyerscommittee.org;
                                  pchaudhuri@lawyerscommittee.org; mike.feuer@lacity.org; kathleen.kenealy@lacity.org;
                                  danielle.goldstein@lacity.org; mike.dundas@lacity.org; weiserw@brennan.law.nyu.edu;
                                  wolf@brennan.law.nyu.edu; percivalk@brennan.law.nyu.edu;
                                  legalwebmail@ci.salinas.ca.us; michaelmu@ci.salinas.ca.us; dmcpaul@nndoj.org;
                                  jasearle@nndoj.org; mrosenbaum@publiccounsel.org; rbalabanian@edelson.com;
                                  lhough@edelson.com; dpongrace@akingump.com; dfrommer@akingump.com;
                                  Rebecca.hirsch2@cityofchicago.org; David.Holtzman@hklaw.com;
                                  Brad.Rosenberg@usdoj.gov; FedProg.ECF@usdoj.gov; david.m.morrell@usdoj.gov;
                                  alexander.haas@usdoj.gov; Dan.Mauler@usdoj.gov; Murrill, Elizabeth;
                                  brad@benbrooklawgroup.com; Kollmeyer, Josiah
Subject:                          RE: National Urban League et al v. Ross, No. 5:20-cv-05799-LHK (N.D. Cal.)


Sadik:

Plaintiffs’ actions are harming Louisiana; Plaintiffs never sought the Louisiana Attorney General’s input before taking
those actions; and Louisiana is taking prompt action to protect its interests and the interests of its citizens. I’m
disappointed that a large California law firm feels the need for an extensive back-and-forth over whether Louisiana and
its citizens should be heard. Nevertheless, I’m available to discuss the simple question of a shortened response time and
expedited relief at any time in the next hour. You can reach me at 225-485-2458. Otherwise, we will state that Plaintiffs
declined to provide a response.

Best regards,
Scott

From: Sadik.Huseny@lw.com [mailto:Sadik.Huseny@lw.com]
Sent: Wednesday, September 23, 2020 10:47 AM
To: Alexander.V.Sverdlov@usdoj.gov; St. John, Joseph
Cc: steven.bauer@lw.com; Amit.Makker@lw.com; Shannon.Lankenau@lw.com; rick.bress@lw.com;
Melissa.Sherry@lw.com; Anne.Robinson@lw.com; Tyce.Walters@lw.com; Genevieve.Hoffman@lw.com;
Gemma.Donofrio@lw.com; kclarke@lawyerscommittee.org; jgreenbaum@lawyerscommittee.org;
erosenberg@lawyerscommittee.org; dspence@lawyerscommittee.org; asaini@lawyerscommittee.org;
mjordan@lawyerscommittee.org; pchaudhuri@lawyerscommittee.org; mike.feuer@lacity.org;
kathleen.kenealy@lacity.org; danielle.goldstein@lacity.org; mike.dundas@lacity.org; weiserw@brennan.law.nyu.edu;
wolf@brennan.law.nyu.edu; percivalk@brennan.law.nyu.edu; legalwebmail@ci.salinas.ca.us; michaelmu@ci.salinas.ca.us;
dmcpaul@nndoj.org; jasearle@nndoj.org; mrosenbaum@publiccounsel.org; rbalabanian@edelson.com;
lhough@edelson.com; dpongrace@akingump.com; dfrommer@akingump.com; Rebecca.hirsch2@cityofchicago.org;
David.Holtzman@hklaw.com; Brad.Rosenberg@usdoj.gov; FedProg.ECF@usdoj.gov; david.m.morrell@usdoj.gov;
alexander.haas@usdoj.gov; Dan.Mauler@usdoj.gov; Murrill, Elizabeth; brad@benbrooklawgroup.com; Kollmeyer, Josiah
Subject: RE: National Urban League et al v. Ross, No. 5:20-cv-05799-LHK (N.D. Cal.)



                                                            1
                 Case 5:20-cv-05799-LHK Document 206-2 Filed 09/23/20 Page 3 of 5

CAUTION: This email originated outside of Louisiana Department of Justice. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Hi Scott,

We’re a little confused about the timing of your potential motion here, as our lawsuit was filed over a month ago, and
Louisiana’s Attorney General could have reached out to us a long time ago to discuss the case/talk through any relevant
issues. Given the current procedural posture, we would need to know a bit more before agreeing to anything regarding a
potential motion or related briefing.

Let’s proceed in this fashion. Please send us whatever motion Louisiana/any other states intend to file. Also, please let us
know who at the Louisiana Governor’s office you’ve been in touch with, along with those folks at other states you have
reached out to, so that we may understand the relevant constituencies and claimed interests at play. Once we have your
motion and that information, I’d be happy to get on a call with you to meet and confer; I would also be in position to
separately meet and confer with the other relevant state actors. And all of that would allow us to gauge our position about
the claimed interests at issue that would drive any motion to intervene, and let you know Plaintiffs’ position on any such
intervention.

Many thanks.

Sadik

Sadik Huseny | LATHAM & WATKINS LLP
505 Montgomery Street, San Francisco, CA 94111
office: +1.415.395.8116 | cell: +1.415.860.0401
email: sadik.huseny@lw.com | web: SadikHuseny


From: Sverdlov, Alexander V. <Alexander.V.Sverdlov@usdoj.gov>
Sent: Wednesday, September 23, 2020 5:33 AM
To: St. John, Joseph <StJohnJ@ag.louisiana.gov>
Cc: Bauer, Steve (Bay Area) <steven.bauer@lw.com>; Huseny, Sadik (Bay Area) <Sadik.Huseny@lw.com>; Makker, Amit
(Bay Area) <Amit.Makker@lw.com>; Lankenau, Shannon (Bay Area) <Shannon.Lankenau@lw.com>; Bress, Rick (DC)
<rick.bress@lw.com>; Sherry, Melissa (DC) <Melissa.Sherry@lw.com>; Robinson, Anne (DC) <Anne.Robinson@lw.com>;
Walters, Tyce (DC) <Tyce.Walters@lw.com>; Hoffman, Genevieve (DC) <Genevieve.Hoffman@lw.com>; Donofrio,
Gemma (DC) <Gemma.Donofrio@lw.com>; kclarke@lawyerscommittee.org; jgreenbaum@lawyerscommittee.org;
erosenberg@lawyerscommittee.org; dspence@lawyerscommittee.org; asaini@lawyerscommittee.org;
mjordan@lawyerscommittee.org; pchaudhuri@lawyerscommittee.org; mike.feuer@lacity.org;
kathleen.kenealy@lacity.org; danielle.goldstein@lacity.org; mike.dundas@lacity.org; weiserw@brennan.law.nyu.edu;
wolf@brennan.law.nyu.edu; percivalk@brennan.law.nyu.edu; legalwebmail@ci.salinas.ca.us;
michaelmu@ci.salinas.ca.us; dmcpaul@nndoj.org; jasearle@nndoj.org; mrosenbaum@publiccounsel.org;
rbalabanian@edelson.com; lhough@edelson.com; dpongrace@akingump.com; dfrommer@akingump.com;
Rebecca.hirsch2@cityofchicago.org; David.Holtzman@hklaw.com; Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>;
ECF, FedProg (CIV) <FedProg.ECF@usdoj.gov>; david.m.morrell@usdoj.gov; alexander.haas@usdoj.gov; Mauler, Dan
(CIV) <Dan.Mauler@usdoj.gov>; Murrill, Elizabeth <MurrillE@ag.louisiana.gov>; Bradley Benbrook
<brad@benbrooklawgroup.com>; Kollmeyer, Josiah <KollmeyerJ@ag.louisiana.gov>
Subject: Re: National Urban League et al v. Ross, No. 5:20-cv-05799-LHK (N.D. Cal.)

Scott,

 Please represent the Defendants’ position as follows:



                                                             2
                 Case 5:20-cv-05799-LHK Document 206-2 Filed 09/23/20 Page 4 of 5
“Defendants consent, but respectfully urge the Court not to delay resolution of Plaintiffs’ motion for a preliminary
injunction.”

Thanks,
Aleks Sverdlov


        On Sep 22, 2020, at 7:41 PM, St. John, Joseph <StJohnJ@ag.louisiana.gov> wrote:


        Counsel:

        As previously indicated, the State of Louisiana, potentially joined by other States, intends to intervene in
        the above-captioned matter. In view of the district court’s stated intent to issue a ruling within 48 hours,
        Louisiana contemplates filing its motion tomorrow morning. Louisiana will also move for expedited
        action and – to the extent any party opposes – a shortened response time of 24 hours. Please let me
        know your position by 08:00 a.m. Central tomorrow, September 23, 2020.

        Don’t hesitate to call with any questions or if you would like to meet-and-confer via telephone.

        Best regards,
        Scott

        <image001.png>           Joseph Scott St. John
                                 Deputy Solicitor General
                                 Office of Attorney General Jeff Landry
                                 Tel: (225) 485-2458
                                 stjohnj@ag.louisiana.gov
                                 www.AGJeffLandry.com



        The information contained in this transmission may contain privileged and confidential
        information. It is intended only for the use of the person(s) named above. If you are not the
        intended recipient, you are hereby notified that any review, dissemination, distribution or
        duplication of this communication is strictly prohibited. If you are not the intended recipient,
        please contact the sender by reply e-mail and destroy all copies of the original message. To reply
        to our e-mail administrator directly, please send an e-mail to postmaster@ag.state.la.us.
_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
the intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express
permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all
copies including any attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our
networks in order to protect our business and verify compliance with our policies and relevant legal
requirements. Any personal information contained or referred to within this electronic communication will be
processed in accordance with the firm's privacy notices and Global Privacy Standards available at www.lw.com.
The information contained in this transmission may contain privileged and confidential information. It is
intended only for the use of the person(s) named above. If you are not the intended recipient, you are hereby
notified that any review, dissemination, distribution or duplication of this communication is strictly prohibited.

                                                               3
                Case 5:20-cv-05799-LHK Document 206-2 Filed 09/23/20 Page 5 of 5

If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the
original message.




                                                         4
